       Case: 3:18-cv-00331-JJH Doc #: 39 Filed: 05/05/20 1 of 2. PageID #: 232




                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION



Luther Johnson, pro se,                                            Case No. 3:18-cv-331

                          Plaintiff,


        v.                                                         ORDER


Lisa Peterson, et al.,

                          Defendants.


        On January 7, 2020, I granted the motion of Defendants Lisa Peterson, Oscar Cataldi, Jr.,

and Robert Yochum for judgment on the pleadings and dismissed the claims filed by pro se Plaintiff

Luther Johnson against Defendant Dr. Carlos Perez for failure to state a claim upon which relief

may be granted. (Doc. No. 30). Johnson has filed a motion for reconsideration, (Doc. No. 32), an

amended motion for reconsideration, (Doc. No. 34), and a supplement to his amended motion for

reconsideration. (Doc. No. 38). Defendants have neglected to respond to any of these filings.

Johnson also has filed a notice of appeal, (Doc. No. 35), which the Sixth Circuit has stayed pending

resolution of Johnson’s motions for reconsideration. (Doc. No. 37).

        A party seeking reconsideration of a court’s order generally must show: “(1) an intervening

change in controlling law; (2) the availability of new evidence; and (3) the need to correct clear error

or to prevent manifest injustice.” Plaskon Elec. Materials, Inc. v. Allied-Signal, Inc., 904 F. Supp. 644,

669 (N.D. Ohio 1995) (citation omitted); see also Reich v. Hall Holding Co., 990 F. Supp. 955, 965

(N.D. Ohio 1998) (citing Petition of U.S. Steel Corp., 479 F.2d 489, 494 (6th Cir. 1973)).
         Case: 3:18-cv-00331-JJH Doc #: 39 Filed: 05/05/20 2 of 2. PageID #: 233



         Johnson’s motion fits best into the third category. He argues I failed to address his true

claim, which is that Defendants have chosen not to provide him with the medication he seeks for

his Hepatitis C because it is too expensive. (Doc. No. 34 at 1-2). What Johnson offers, however, is

his explanation of Defendants’ conduct. His claim is one for the violation of his Eighth and

Fourteenth Amendment rights due to Defendants’ deliberate indifference to his serious medical

needs.

         I considered that claim, noting that while a number of courts have raised the question of

whether prison healthcare in this area is maintaining pace with evolving societal standards of

decency, Sixth Circuit precedent required me to deny his claim. (Doc. No. 30 at 4-5). Johnson fails

to show I made a clear error in reaching that conclusion.

         For these reasons, I deny Johnson’s motions for reconsideration. (Doc. No. 32 and Doc.

No. 34).

         So Ordered.

                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                    2
